Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 13, 2019

                                      No. 04-19-00020-CV

                    Robert M. STONE, Raymond S. DeLeon, and John Salas,
                                       Appellants

                                                 v.

                                 THE CARLSON LAW FIRM,
                                        Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-16271
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        On January 16, 2019, appellants filed a notice of appeal in this court; however, the notice
of appeal does not contain a file-stamp indicating whether and when it was filed in the trial court.
The notice of appeal states that pursuant to Texas Civil Practice and Remedies Code section
51.014(a)(4), appellants appeal from an interlocutory order signed December 21, 2018. On
January 18, 2019, appellants filed a sworn clerk’s record. On February 7, 2019, the district clerk
filed an additional volume of the clerk’s record. The clerk’s record does not contain a notice of
appeal filed in the trial court. In addition, while the clerk’s record contains the signed December
21, 2018 order, it does not contain a file-stamp indicating it was made part of the record in the
trial court.

        Because we are unable to determine from this record whether appellants’ notice of appeal
was timely, appellants are ORDERED to file or cause to be filed within ten (10) days of the date
of this order a supplemental clerk’s record containing: (1) a notice of appeal file-stamped in the
trial court, if any; (2) a file-stamped copy of the order appealed from; and (3) any other file-
stamped documents bearing on the timeliness of appellants’ notice of appeal.

         If appellants contend the notice of appeal was untimely filed, or mistakenly filed in this
court rather than the trial court, then appellants are FURTHER ORDERED to file, within ten
(10) days of the date of this order, a response presenting a reasonable explanation for failing to
file the notice of appeal in a timely manner. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997) (holding a motion for extension of time is necessarily implied when an appellant, acting in
good faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-
day grace period provided by Rule 26.3 for filing a motion for extension of time); TEX. R. APP. P.
26.3, 10.5(b)(1)(C); see also TEX. R. APP. P. 25.1 (“If a notice of appeal is mistakenly filed with
the appellate court, the notice is deemed to have been filed the same day with the trial court clerk
. . . .”).

       If appellants fail to respond within the time provided, this appeal will be dismissed. See
TEX. R. APP. P. 42.3(c). All other appellate deadlines are suspended until further order of this
court.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court